Citation Nr: 0306708	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for memory loss.

2.	Entitlement to service connection for bruxism.

3.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1953 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The appellant's claimed headache disorder is not related 
to any incident of the appellant's military service.

2.  The appellant's claimed memory loss disorder is not 
related to any incident of the appellant's military service.

3.  The appellant does not have bruxism, and no dental 
disorder is related to any incident of the appellant's 
military service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred or aggravated by the 
appellant's military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304 (2002).

2.  A memory loss disorder was not incurred or aggravated by 
the appellant's military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304 (2002).

3.  A dental disorder was not incurred or aggravated by the 
appellant's military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), and eliminating 
the well-grounded claim requirement; expanding the duty of VA 
to notify the appellant and the representative of requisite 
evidence, and enhancing the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  See generally VCAA; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was provided with a copy of the original rating 
decision dated in January 1998, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case dated 
in February 1999 as well as in Supplemental Statements of the 
Case dated in November 1999; June 2000; and November 2002.  

In further and specific compliance with Quartuccio, during a 
June 1999 hearing, the hearing officer engaged in a lengthy 
colloquy with the appellant relative to evidence which would 
substantiate his claims.  The appellant was also specifically 
advised of what evidence would substantiate his claims, and 
his responsibility for obtaining it under the VCAA, by 
letters dated in August 1999 and March 2001.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records generated by the Brecksville, Ohio VA Medical Center 
for the period from January 1994 to December 1999 (reported 
by the appellant to have then obtained treatment) as well as 
medical records from the Morgantown Federal Correctional 
Facility generated during the appellant's incarceration.  The 
records from both these sources do not reflect any treatment 
for the disorders in question. 

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  In 
particular, the appellant was afforded a series of four VA 
medical examinations in November 1997; in July 2001 and in 
September 2002 in support of the claims.

Given the development and the advisements to the appellant 
undertaken by the RO;   and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  


The Merits of the Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).   

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

However, as to claims involving disorders based upon an 
assertion of continuous symptomatology, the Court has 
observed that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).

In this matter, all of the appellant's claims are premised 
upon a single theory:  that the documented electroshock 
treatments he received while on active duty in 1953 caused 
his claimed disabilities.  In particular, the appellant 
alleges that he developed memory loss and headaches 
immediately after service and that these symptoms have 
continued to the present; and that the headaches which he 
alleges were caused by the in-service electroshock treatments 
have caused him to develop bruxism.  

The appellant's service medical records indicate that within 
two weeks after his induction onto active duty, he was 
hospitalized for a disability characterized as a preexisting 
schizophrenic condition.  He was noted to be in a catatonic 
state.  After undergoing six electroshock treatments from 
June 24 through July 10, 1953, the appellant was noted to 
have shown improvement, although he was noted to remain "shy 
and withdrawn."  A military medical board found that the 
appellant was not fit for military service and he was 
discharged.

At a June 1999 personal hearing conducted at the RO, the 
appellant stated that for 10 years after he was discharged, 
he "did not know who [his] family was."  He stated that 
this became a problem for him after service.  He reported 
that he had constant headaches, and that although numerous 
physicians had attributed these, as well as his memory loss 
and claimed bruxism, to his in-service electroshock 
treatments, he could not recall the physicians' names.  

The appellant stated that he had not previously claimed 
service connection for any of the claimed disorders, because 
he was fearful of having to again undergo electroshock 
therapy.  He maintained that his silence was due to his 
concern for making a living for his family, and the appellant 
reported that he therefore gambled.

After careful consideration of the evidence of record in 
light of the applicable law and the appellant's contentions, 
the Board is of the opinion that the clear preponderance of 
the evidence is against the claims and the appeal will be 
denied.  

As to the appellant's claimed headache disorder, the 
preponderance of the competent medical evidence does not link 
the claimed disorder to military service.  

The appellant underwent a series of VA medical examinations 
in November 1997.  During the course of a psychiatric 
examination, the appellant reported that he was inducted into 
the military service at the age of 20, and that he was 
married at 25.  He denied having any psychiatric disorder 
while on active duty, but instead reported that he was only 
then "quiet."  His primary complaints at the time of the 
examination were that he had headaches, for which he used an 
over-the-counter-anti-flammatory medication, and fatigue.  

The report of clinical assessment was that at the time of the 
appellant's military induction, he experienced depression.  
The appellant was diagnosed to have a current dysthymic 
disorder.  The examiner did not relate the latter to the 
appellant's military service.    

During contemporaneous neurological examination, the 
appellant reported that he had had headaches since he was 
discharged from active military service.  The examiner 
diagnosed him to have "chronic incapacitating headaches, 
precipitated by electroconvulsive therapy."  A July 2001 
examiner rendered a similar diagnosis.  

However, because these examinations were not conducted with a 
review of the appellant's claims folder, the appellant was 
reexamined in September 2002, and the claims folder was made 
available to the examiner.  He noted that although 
electroconvulsive therapy had been implicated in causing 
headaches, the fact that the appellant did not report any 
headaches for approximately 39 years from the time of his 
service indicated that the headaches were not likely due to 
the in-service electroshock therapy.  

Because the two earlier VA examinations which had linked the 
appellant's asserted headache disorder to his in-service 
electroshock treatment were not accompanied by review of his 
claims folder, they are of no probative value to this 
inquiry, other than to relate the appellant's current 
symptoms.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
[Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder].  Indeed, that the 
examiners relied primarily upon the veteran's account, to 
which they accorded whole credibility, is evidenced in the 
text of the examination.


However, that the physicians have a subjectively held belief 
in the appellant's credibility is not competent medical 
evidence.  The law provides in this regard that the opinion 
of the physician that the appellant is truthful in his 
account is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    
 
Similarly, as to the appellant's claimed memory loss 
disorder, there is no evidence that the appellant has the 
disorder in question.  Although the appellant so asserts 
presently, there has been presented no evidence of continuous 
memory loss symptoms since his military service.  As is noted 
above, the bare allegation of continuous symptoms without 
evidence thereof is a critical factor in the determination of 
service connection for a claimed disorder - it does not 
suggest that the appellant has had continuous symptoms as he 
presently reports.  Savage, supra.  

Indeed, even if such continuous memory loss symptoms were 
evidenced by the record, there is no competent medical 
opinion reflecting that such loss was occasioned by service.  
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
As is noted above, a further critical component for a grant 
of service connection is that the claimant have the disorder 
in question.  The law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect").

Finally, during the course of a November 1997 VA dental 
examination, the appellant was noted to have multiple missing 
teeth, which the appellant attributed to his grinding, which 
was caused by his claimed headaches.  The examiner reported 
that he was not able to determine if the appellant's in-
service electroshock treatments caused the loss of his teeth, 
but did note that "clenching" could cause impaired mobility 
which could result in such loss. 
   
Thus, the appellant has not been diagnosed to have bruxism, 
or any dental disorder which the record suggests may be 
linked to any incident of his military service.  As noted 
above, a critical predicate to the granting of service 
connection is that the appellant have the disorder claimed.  
Because the appellant does not have the disorder, service 
connection for bruxism will also be denied.    
  



ORDER

Service connection for memory loss is denied.

Service connection for bruxism is denied.

Service connection for headaches is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

